Citation Nr: 0600103	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  05-05 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Richard J. Mahlin, Attorney at Law


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from July 1957 to 
July 1961.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

The veteran's bilateral hearing loss is related to noise 
exposure during his military service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred in active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to initial VA 
adjudication, VA notified the veteran by a letter dated 
August 2004, of the information and evidence needed to 
substantiate and complete his claim.  The letter also 
informed the veteran that VA would obtain all service medical 
records, VA medical records, and any other medical records 
about which the veteran notified them.  The veteran was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records, VA outpatient medical records, and 
private medical records have been associated with the claims 
file.  The veteran was scheduled for a VA audiological 
examination, but did not appear.  The veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

II.  Hearing Loss

The veteran seeks service connection for bilateral hearing 
loss.  He claims that he was exposed to the rifle, pistol, 
and jet engine noise during service.  Generally, service 
connection may be established for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, sensorineural hearing loss 
may be presumed to have been incurred during service if it 
first became manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records reflect no complaints or diagnoses of 
hearing loss.  A July 1957 report of medical examination done 
in conjunction with the veteran's enlistment indicates 
bilateral whisper test results of 15/15.  An attached 
audiometry report indicates hearing within normal limits.  A 
July 1961 report of medical examination done in conjunction 
with separation indicates bilateral whisper test results of 
15/15.  Audiometer readings were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
15
10
LEFT
15
10
15
20
10

Prior to November 1967, audiometric results were reported 
using American Standards Association (ASA) units of 
measurement.  Current audiological examination standards use 
International Standards Organization (ISO) units of 
measurement.  The Board has converted the above data reported 
in ASA units to ISO units.  

Subsequent to service discharge, VA outpatient records from 
2002-2004 reveal that the veteran did not present with any 
ear trouble.  The first evidence of a hearing loss disability 
is a July 2004 private audiology examination.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
60
70
LEFT
35
40
45
60
70

Speech audiometry revealed speech recognition ability of 40 
percent, bilaterally, and maximum word recognition scores 
were 96 percent bilaterally.  In a letter accompanying the 
audiology examination results, the examiner diagnosed "mild 
low frequency sloping to severe high frequency sensorineural 
hearing loss bilaterally."  The examiner stated that from 
the veteran's "history of being exposed to the noise of 
rifles, pistols and jet aircraft while serving on flight 
lines in the military from the mid 1950's through the early 
1960's, it is quite likely that this was the beginning of 
your hearing loss."  The examiner also noted that the "type 
and degree of your hearing level on your audiogram is 
consistent with noise induced hearing loss."


The veteran did not report for a scheduled October 2004 VA 
examination and in a November 2004 statement asserted he did 
not wish to be rescheduled - he "wish[ed] to have [his] 
claim worked as expeditiously as possible using the evidence 
the VA currently has in [his] file."  

A VA examiner reviewed the veteran's claim file in October 
2004 and provided an opinion as to the etiology of his 
hearing loss.  The VA examiner noted that the veteran was 
exposed to jet aircraft noise during service and that a 
service discharge examination revealed normal hearing, 
bilaterally.  The VA examiner opined that "[s]ince the 
veteran's hearing was within normal limits upon discharge 
from the service, it is not likely the veteran's hearing was 
precipitated by military noise exposure."  

There were no complaints or diagnoses of hearing loss in the 
veteran's service medical records, including the July 1957 
entrance examination and the July 1961 separation 
examination.  The evidence of record establishes that the 
veteran's current bilateral hearing loss is a disability for 
VA purposes.  38 C.F.R. § 3.385.  In the instant case, a VA 
audiologist opined that because the veteran's hearing was 
normal on service separation, his current hearing disability 
was not related to his military service.  However, although 
hearing loss, as defined by 38 C.F.R. § 3.385, is not shown 
in service or at separation from service, service connection 
can be established if medical evidence shows it is actually 
due to incidents during service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  

In this case, the veteran was exposed to jet aircraft noise 
during service, and a private examiner found this exposure, 
as well as exposure to the noise of rifles and pistols while 
serving in the military, was "quite likely" the beginning 
of his hearing loss.  The private examiner also found that 
the "type and degree" of the veteran's current hearing loss 
was "consistent with noise induced hearing loss." 

Accordingly, as there is medical evidence of record that the 
veteran's current hearing loss is related to noise exposure 
during service, service connection for bilateral hearing loss 
is warranted.



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


